Exhibit 10.4

CONSENT TO SALE, ASSUMPTIONS AND

SECOND LOAN MODIFICATION AGREEMENT

 

THIS CONSENT TO SALE, ASSUMPTIONS AND SECOND LOAN MODIFICATION AGREEMENT
("Agreement" and the "Consent to Sale, Assumptions and Second Loan Modification
Agreement") is made effective as of December 15, 2014 (the "Effective Date"), by
and among KRG BRANSON HILLS, LLC, a Delaware limited liability company, formerly
known as Inland Diversified Branson Hills, L.L.C. (the "Borrower"), KITE REALTY
GROUP, L.P., a Delaware limited partnership (the "Guarantor"), IREIT BRANSON
HILLS, L.L.C., a Delaware limited liability company (the "Replacement Borrower")
and INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation (the
"Replacement Guarantor") (the Borrower, the Guarantor, the Replacement Borrower
and the Replacement Guarantor are hereinafter each individually on a joint and
several basis referred to as, a "Loan Party" and all collectively on a joint and
several basis referred to as, the "Loan Parties") and PNC BANK, NATIONAL
ASSOCIATION, a national banking association and its successors and assigns
(collectively, the "Lender").

 

RECITALS:

 

WHEREAS, the Lender has extended a loan to Borrower in the original principal
amount of TWENTY MILLION THREE HUNDRED THOUSAND AND NO/100 ($20,300,000.00)
DOLLARS (the "Loan") pursuant to the terms and conditions of that certain Loan
Agreement dated as of May 9, 2012 executed by and between Borrower and Lender
(as the same may be amended, modified, replaced and/or restated from time to
time, the "Loan Agreement");

 

WHEREAS, the Loan is evidenced by that certain Promissory Note dated as of May
9, 2012 (as the same may be amended, modified, replaced and/or restated from
time to time, the "Note"), executed by the Borrower and made payable to the
order of Lender in the original principal amount of TWENTY MILLION THREE HUNDRED
THOUSAND AND NO/100 ($20,300,000.00) DOLLARS;

 

WHEREAS, the Loan is secured, inter alia, by a Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of May 9,
2012, executed by the Borrower to Steven M. Leigh, Esq., an individual resident
of the State of Missouri as Trustee for the benefit of Lender (as the same may
be amended, modified, replaced and/or restated from time to time, the
"Mortgage") encumbering the Premises (as such term is defined in the Deed of
Trust and incorporated herein by this reference) consisting of a parcel of real
estate improved with two (2) retail shopping centers containing approximately
172,468 non-ground leased square feet and approximately 126,940 ground leased
square feet commonly known as The Shoppes at Branson Hills and Branson Hills
Plaza located at U.S. Highway 65 (at Branson Parkway), Branson, Missouri and
legally described on Exhibit "A" attached to the Deed of Trust (the "Property"),
which was recorded on May 17, 2012 in the Office of the Taney County, Missouri
Recorder as Instrument No. 2012L19018;

1

 



 

WHEREAS, the Loan is further secured, inter alia, by that certain Assignment of
Rents and Leases dated as of May 9, 2012, executed by the Borrower to and for
the benefit of Lender encumbering the Property which was recorded on May 17,
2012 in the Office of the Taney County, Missouri Recorder as Instrument No.
2012L19019 (as the same may be amended, modified, replaced or restated from time
to time, the "Assignment of Rents and Leases");

 

WHEREAS, the Loan is further secured, inter alia, by a Guaranty of Payment and
Recourse Obligations dated as of May 9, 2012, executed by the Original Guarantor
(as hereinafter defined) in favor of Lender, as amended by and as assumed by the
Guarantor pursuant to that certain Consent to Merger, Assumption and First Loan
Modification (as hereinafter defined) (collectively, as the same may be amended,
modified, replaced and/or restated from time to time, the "Guaranty");

 

WHEREAS, the Loan is further secured by that certain Environmental Indemnity
Agreement dated as of May 9, 2012 jointly and severally executed by Borrower and
the Original Guarantor in favor of Lender in connection with the Property, as
amended by and as assumed by the Guarantor pursuant to the Consent to Merger,
Assumption and First Loan Modification (as the same may be amended, modified,
replaced and/or restated from time to time, the "Environmental Indemnity");

 

WHEREAS, the Borrower, INLAND DIVERSIFIED REAL ESTATE TRUST, INC.,

a Maryland corporation (the "Original Guarantor"), Guarantor and Lender entered
into that Consent to Merger, Assumption and First Loan Modification Agreement
made effective as of July 1, 2014 (the "Consent to Merger, Assumption and First
Loan Modification") wherein Lender consented to permit the Original Guarantor to
merge with and into KRG Magellan, LLC, a Maryland limited liability company (the
"Merger Sub") pursuant to an Agreement and Plan of Merger dated as of February
9, 2014 (the "Merger Agreement") executed by and among the Original Guarantor,
Kite Realty Group Trust, a Maryland real estate investment trust ("KRG") and the
Merger Sub. Under the terms of the Merger Agreement: (x) the Original Guarantor
merged with and into the Merger Sub with the Merger Sub being the surviving
entity of such merger (the "Merger"), (y) at the time of the Merger, the Merger
Sub was wholly-owned by KRG; and (z) immediately following the consummation of
the Merger and related contemporaneous transactions, the Merger Sub became a
wholly-owned subsidiary of Kite Realty Group, L.P., a Delaware limited
partnership ("Kite OP") of which KRG is the sole general partner and owns in
excess of a ninety-seven percent (97%) interest (collectively, the
"Transaction");

 

WHEREAS, Lender consented to the Merger and the Transaction subject to the
amendment of the Loan Agreement, the Guaranty and the other Loan Documents as
provided in the Consent to Merger, Assumption and First Loan Modification, the
Guarantor's assumption of all of the Original Guarantor's obligations under the
Guaranty and the Environmental Indemnity, as such Loan Documents were amended by
the Consent to Merger, Assumption and First Loan Modification and subject to the
terms and conditions of the Consent to Merger, Assumption and First Loan
Modification;

2

 

 

WHEREAS, the Mortgage was amended by that certain First Amendment to Deed of
Trust and Assignment of Rents and Leases Modification Agreement made effective
as of July 1, 2014 executed by Borrower and Lender which amended the Permitted
Transfer language contained in the Mortgage as requested by Borrower, Guarantor,
the Merger Sub and KRG, which was recorded on July 10, 2014 in the Office of the
Taney County, Missouri Recorder as Instrument No. 2014L32298 (the "First
Mortgage Modification");

 

WHEREAS, the Loan Parties have now requested Lender's consent to: (a) allow the
sale of the Property to the Replacement Borrower subject to the Mortgage, the
Assignment of Rents and Leases and Lender's security interests therein (the
"Sale") in consideration of the Replacement Borrower's assumption of the Loan
and all of the liabilities and obligations of the Borrower under the Loan
Agreement and the Loan Documents as provided in Paragraph 5 of this Agreement;
(b) allow the Replacement Guarantor to assume all of the liabilities and
obligations of the Guarantor under the Environmental Indemnity commencing on the
Effective Date and continuing for all times thereafter; (c) allow the
Replacement Guarantor to provide the Replacement Guaranty (as such term is
defined in Paragraph 6 hereof) in order to guarantee the Obligations (as such
term is defined in the Replacement Guaranty) commencing on the Effective Date
and continuing for all times thereafter; (d) the Replacement Borrower mortgaging
and granting a security interest to Lender in the new parcel of real estate
containing approximately 18,813 leased square feet improved with a portion of
the Branson Hills Shopping Center located at U.S. Highway 65 (at Branson
Parkway), Branson, Missouri and legally described as "Lot 4B" contained in Tract
2 (the "New Additional Property") in Exhibit "A" to this Agreement which is the
collective legal description for the Property and the New Additional Property;
and (e) to amend the Loan and the Loan Documents as provided in this Agreement
including, without limitation, to document the Loan Increase and the mortgage
and collateral grant of the New Additional Property by Replacement Borrower;
amend the LIBOR Margin from 2.25% to 1.75% and to extend the Maturity Date to
five (5) years from the closing of the Sale and the assumptions of the Loan and
the Guaranty as provided for in this Agreement (all of the foregoing,
collectively, the "Loan Parties' Request");

 

WHEREAS, Lender is willing to consent to the Loan Parties' Request subject to
the terms and conditions of this Agreement, including, but not limited to, the
Loan Parties' satisfaction of all of the "Lender's Conditions Precedent" (as
such term is defined in Paragraph 11 of this Agreement; and

 

WHEREAS, the Loan Parties hereby consent to and accept all of Lender's
Conditions Precedent and the parties now desire to: (a) amend the Loan
Agreement, the Guaranty and the other Loan Documents as provided in this
Agreement; (b) provide for the Replacement Borrower's assumption of the Loan,
the Debt, the Obligations and all of the Borrower's liabilities and obligations
under the Loan Agreement and the Loan Documents as and to the extent provided in
Paragraph 5 of this Agreement; and (c) provide for the Replacement Guarantor's
execution and delivery of the Replacement Guaranty in order to guarantee the
Obligations (as such term is defined in the Replacement Guaranty) commencing on
the Effective Date and continuing for all times thereafter and the assumption of
all of the Guarantor's liabilities and obligations under the Environmental
Indemnity, as amended by this Agreement commencing on the Effective Date and
continuing for all times thereafter as provided in Paragraph 6 of this
Agreement, all in the manner hereinafter set forth.

3

 

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, the parties hereto agree as follows:

 

AGREEMENTS:

 

1.               Recitals. The foregoing recitals are hereby incorporated into
this Agreement as if fully set forth herein.

 

2.               Defined Terms. All terms defined in the foregoing recitals are
incorporated into and made a part of Exhibit A (Definition of Certain Terms) of
the Loan Agreement and this Agreement. Except as specifically defined in this
Agreement, all capitalized terms used herein and in the foregoing recitals shall
have the meanings ascribed therefor in the Loan Agreement.

 

3.               References. All references herein to any of the Loan Documents
shall be understood to be to the Loan Documents as previously amended and as
amended hereby and by the new Loan Documents as provided for in Paragraph 11
hereof. All references in any of the Loan Documents to any other one or more of
the Loan Documents shall hereafter be deemed to be such document(s) as
previously amended and as amended hereby and by the new Loan Documents as
provided for in Paragraph 11 hereof. All references in the Loan Documents to the
Note shall hereinafter be deemed to be the Note, as amended, restated and
replaced by the First Amended and Restated Note (as hereinafter defined).

 

4.               Status of Loan; No Further Advances.

 

(a) follows:

Each of the Loan Parties and Lender hereby acknowledges and agrees as

 

(i)               As of December 15, 2014, the outstanding principal balance
under the Loan prior to the extension of the Additional Loan Advance is TWENTY
MILLION TWO HUNDRED FORTY THOUSAND AND NO/100 DOLLARS ($20,240,000.00);

 

(ii)           As of December 14, 2014, the outstanding accrued and unpaid
Interest due under the Loan is SIX THOUSAND SEVEN HUNDRED SIXTY-NINE AND 16/100
DOLLARS ($6,769.16);

 

(iii)           As of December 15, 2014, there is zero dollars available on a go
forward basis on the Loan and the Loan Parties acknowledge and agree that no
further disbursements of the Loan shall be made by Lender except solely for any
Protective Advances which Lender elects to advance under the Loan Documents in
its sole discretion.

 

(b) Each of the Loan Parties hereby acknowledges and agrees as to itself as
follows:



4

 

 

(i)               As of the date hereof, to the actual knowledge of each Loan
Party, no Event of Default has occurred and no event has occurred or condition
exists that, with notice and/or the passage of time, would constitute an Event
of Default; and

(ii)             As of the date hereof, no Loan Party has sent any written
default notice of default to Lender.

 

(c)Lender hereby acknowledges and agrees as follows:

 

(i)              As of the date hereof, to the actual knowledge of Lender
without undertaking any independent investigation, no Event of Default has
occurred and no event has occurred or condition exists that, with notice and/or
the passage of time, would constitute an Event of Default (an "Unmatured
Default"). The foregoing statement by Lender shall in no event waive any rights
by Lender to declare an Event of Default for any Event of Default or any
Unmatured Default which preexists the Effective Date to the extent unknown by
Lender; and

 

(ii)             As of the date hereof, Lender has not sent any written notice
of an Event of Default or Unmatured Default to the Borrower or Guarantor.

 

5.               Assumption by Replacement Borrower; Execution and Delivery of
First Amended and Restated Promissory Note by Replacement Borrower; Replacement
and Substitution of Replacement Borrower for Borrower and Release of Borrower
for Periods Commencing on the Effective Date and Thereafter.

 

(a)             On the Effective Date, the Replacement Borrower shall execute
and deliver to Lender that certain First Amended and Restated Promissory Note
dated of even date herewith made payable to the order of Lender in the original
principal amount of TWENTY MILLION TWO HUNDRED FORTY THOUSAND AND NO/100
($20,240,000.00) DOLLARS (the "First Amended and Restated Note") as: (a) an
amendment, extension and restatement of, and replacement and substitution for,
but not a payment of, the Note; and (b) to evidence the Replacement Borrower's
assumption of all of the Borrower's liabilities and obligations under the Loan
and the Note, as amended, restated and replaced by the First Amended and
Restated Note and under the Loan Agreement, as amended hereby, as regards
liability for the repayment of all principal, interest and amounts due on the
Loan, including, without limitation, liability for all liabilities and
obligations of the Borrower for such foregoing amounts which arose and/or were
incurred by the Borrower under the Loan and such documents prior to the
Effective Date. The indebtedness evidenced by the Note is continuing
indebtedness evidenced by the First Amended and Restated Note, and nothing
herein or in the First Amended and Restated Note shall be deemed to constitute a
payment, settlement or novation of the Note, or release or otherwise adversely
affect any lien, mortgage, or security interest securing such indebtedness or
any rights of the Lender against Borrower, the Replacement Borrower, any
guarantor, any surety or other party primarily or secondarily liable for such

5

 

 

indebtedness. All amounts outstanding under the Note shall be automatically
transferred to, and be deemed to be outstanding under the First Amended and
Restated Note, which is assumed by the Replacement Borrower. The First Amended
and Restated Note amends, restates and replaces the Note in its entirety.

 

(b)             On the Effective Date, the Replacement Borrower hereby also
expressly assumes all of the liabilities and obligations of the Borrower under
the Loan Agreement and the Loan Documents, commencing on the Effective Date and
continuing for all times thereafter. Without limiting the generality of the
foregoing or any of the obligations in the Loan Documents, the Replacement
Borrower hereby covenants, promises and agrees commencing on the Effective Date
and continuing for all times thereafter to: (a) pay the Debt and the Obligations
(as such terms are defined in the Loan Agreement) at the times, in the manner
and in all respects as provided in the Loan Agreement; (b) pay and perform each
and all of the covenants, agreements and obligations of the Borrower in the
Note, as amended and restated by the First Amended and Restated Note, the Loan
Agreement and the other Loan Documents at the time, in the manner and in all
respects as provided therein; and (c) be bound by each and every term and
provision of the First Amended and Restated Note, the Loan Agreement and other
Loan Documents, as though such documents had originally been made, executed and
delivered by the Replacement Borrower. Notwithstanding anything contained herein
to the contrary, except for those liabilities and obligations of Borrower
assumed by the Replacement Borrower pursuant to Paragraph 5(a) above,
Replacement Borrower assumes all other liabilities and obligations of the
Borrower pursuant to this Paragraph 5(b) commencing on the Effective Date and
continuing for all times thereafter.

 

(c)              On the Effective Date, in consideration of the assumption by
the Replacement Borrower of all of the liabilities and obligations of the
Borrower under the Loan and the Loan Documents as and to extent provided for in
this Paragraph 5 and in the First Amended and Restated Note, the Lender hereby
releases Borrower effective on the Effective Date from only: (a) all liabilities
and obligations of Borrower expressly assumed by the Replacement Borrower
pursuant to Paragraph 5(a) hereof, including all liabilities and obligations
relating to the repayment of any and all outstanding principal, interest and
other amounts due on the Loan; and (b) those other liabilities and obligations
under the Loan Documents as assumed by the Replacement Borrower pursuant to
Paragraph 5(b) hereof commencing on the Effective Date and continuing for all
times thereafter but expressly excluding this Agreement. Accordingly, effective
on the Effective Date, the Loan Agreement and the other Loan Documents are
hereby modified to change the definition of "Borrower" as applicable, to mean
the Replacement Borrower. The obligations of Borrower under this Agreement and
under the Loan Documents for all periods preceding the Effective Date (excluding
those obligations assumed by Replacement Borrower pursuant to Paragraph 5(a)
hereof in full) however shall expressly survive the execution and delivery of
this Agreement. For avoidance of doubt, on the Effective Date, Borrower shall be
released in full from any and all liabilities and obligations for the repayment
of any outstanding principal, interest and other amounts due on the Loan.

 

6.               Execution and Delivery of Replacement Guaranty; Replacement and
Substitution of Replacement Guarantor for the Guarantor as of the Effective Date
and Continuing thereafter; Assumption by Replacement Guarantor of Guarantor's
Obligations under the Environmental Indemnity Commencing on the Effective Date
and Continuing Thereafter; Release of Guarantor under Guaranty for all Periods
Commencing on the Effective Date and Thereafter.

6

 

(a)              On the Effective Date, the Replacement Guarantor shall execute
and deliver to Lender that certain Replacement Guaranty of Payment and Recourse
Obligations dated as of the Effective Date in favor of Lender (the "Replacement
Guaranty") whereby the Replacement Guarantor guarantees all of the Obligations
(as such term is defined in the Replacement Guaranty) commencing on the
Effective Date and continuing for all times thereafter until the Replacement
Guaranty is satisfied in accordance with the terms thereof.

 

(b)             On the Effective Date, the Replacement Guarantor hereby
expressly assumes all of the liabilities and obligations of the Guarantor under
the Environmental Indemnity commencing on the Effective Date and continuing for
all times thereafter. Without limiting the generality of the foregoing or any of
the obligations in the Loan Documents, the Replacement Guarantor hereby
covenants, promises and agrees effective on the Effective Date and continuing
for all times thereafter to: (a) pay and perform each and all of the covenants,
agreements and obligations in the Environmental Indemnity at the time, in the
manner and in all respects as provided therein; and (b) be bound by each and
every term and provision of the Environmental Indemnity, as though such document
had originally been made, executed and delivered by the Replacement Guarantor.

 

(c)              On the Effective Date, in consideration of the execution and
delivery of the Replacement Guaranty by the Replacement Guarantor in favor of
Lender and the assumption by the Replacement Guarantor of all of the liabilities
and obligations of the Guarantor under the Environmental Indemnity pursuant to
this Paragraph 6, the Lender hereby releases Guarantor effective on the
Effective Date from and under the Guaranty and the Environmental Indemnity for
matters and obligations which arise commencing on the Effective Date and for all
periods thereafter. Accordingly, effective on the Effective Date, the
Environmental Indemnity and the other Loan Documents are hereby modified to
reflect that the Guarantor has been replaced by the Replacement Guarantor
commencing on the Effective Date and that the Replacement Guaranty is given in
addition to the Guaranty; The obligations of Guarantor under this Agreement
under the Guaranty and the Environmental Indemnity for the periods preceding the
Effective Date shall expressly survive the execution and delivery of this
Agreement.

 

7.               Amendment of Loan Agreement. Effective on the Effective Date,
the Loan Agreement is hereby amended as follows:

 

(a)             The definition of the term, "Borrower" contained in the first
paragraph is hereby amended and restated to be, "IREIT Branson Hills, L.L.C., a
Delaware limited liability company".

 

(b)             The definition of the term, "Guarantor" contained in Exhibit A
(Definition of Certain Terms) is hereby deleted in its entirety and the
following is substituted in its place:

 

"Guarantor" shall mean Inland Real Estate Income Trust, Inc., a Maryland
corporation."

7

 

(c)              Section 3.1(1) of the Loan Agreement captioned, "Ownership
Interest" is hereby deleted in its entirety and the following is substituted
therefore:

 

"(1) Ownership Interest. The Guarantor is the owner of one hundred percent
(100%) of the membership interest in the Borrower."

 

(d)             The first sentence of Section 1.4(a) under Section 1.4
captioned, "Interest Rates" is hereby deleted in its entirety and the following
is hereby inserted in its place:

 

"(a) Provided the conditions contained in Section 1.5 are satisfied, interest on
the Loan shall accrue at a fluctuating rate per annum equal to the sum of: (i)
LIBOR plus (ii) one hundred seventy-five basis points (1.75%), for the
applicable LIBOR Interest Period."

 

(e)             The first sentence of Section 1.4(b) under Section 1.4
captioned, "Interest Rates" is hereby deleted in its entirety and the following
is hereby substituted in its place:

 

"(b) Notwithstanding anything to the contrary or inconsistent herein, in the
event all of the conditions contained in Section 1.5 herein are not satisfied,
interest on the Loan shall accrue at a fluctuating rate per annum equal to the
sum of: (i) the Base Rate; plus (ii) seventy-five basis points (0.75%);

 

(f) The third to the last sentence of the definition of the term, "LIBOR
Interest Period" contained in Exhibit A (Definition of Certain Terms) is hereby
deleted in its entirety and the following is hereby substituted therefore:

 

"If at any time a LIBOR Interest Period expires less than one month before the
Maturity Date, the LIBOR Portion shall automatically convert, on the last day of
the then existing LIBOR Interest Period, without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrower to
a loan bearing interest at a fluctuating rate equal to the sum of: (i) one
hundred seventy-five basis points (1.75%) per annum; plus (ii) the Daily LIBOR
Rate, adjusted by Lender as necessary at the end of each Business Day."

 

(g)             The definition of the term, "Initial Maturity Date" contained in
Exhibit A (Definition of Certain Terms) is hereby deleted in its entirety and is
of no further force and effect. Any references in the Loan Agreement to the
Initial Maturity Date are null and void and of no further force and effect.

 

(h)             The definition of the term, "Maturity Date" contained in Exhibit
A (Definition of Certain Terms) is hereby deleted in its entirety and the
following is hereby inserted in its place:

 

""Maturity Date" means the first to occur of: (i) December 15, 2019 or (ii) the
date on which the Debt becomes due and payable pursuant to the provisions of the
Loan Documents (whether by acceleration or otherwise)."

8

 



(i)               Section 1.12 captioned, "Extension Options" is hereby deleted
in its entirety and is of no further force and effect. Any references in the
Loan Agreement to the First Extension Option, the First Extension Conditions,
the First Extension Notice, the First Extended Maturity Date, the Second
Extension Option, the Second Extension Conditions, the Second Extension Notice,
or the Second Extended Maturity Date are null and void and of no further force
and effect.

 

(j)               Section 2.1 of the Loan Agreement captioned, "Loan Documents"
is hereby amended to include the Replacement Guaranty as the new Section 2.1(o),
to include the Assignment and Subordination of the Inland National Real Estate
Services, LLC Property Management Agreement as the new Section 2.1(p) and to
include the Inland National Real Estate Services, LLC Consent to Assignment and
Subordination of Property Management Agreement and Estoppel as the new
Subsection 2.1(q) hereby constituting additional new Loan Documents. All
references to the term, "Property Manager" contained in the Loan Agreement are
hereby amended and restated to be, "Inland National Real Estate Services, LLC".

 

(k)             Section 5.9(b) captioned, "Financial Reports" is hereby deleted
in its entirety and the following is substituted in its place:

 

"(b) Financial Reports. Borrower shall deliver or cause to be delivered to
Lender each of the following:

 

(i)               Borrower Annual Financial Statements. Within one hundred
twenty (120) days after the end of each calendar year during the term of the
Loan, complete copies of Borrower's annual internally prepared financial
statements for such calendar year in accordance with generally accepted
accounting practices consistently applied, including a statement of operations
(profit and loss), a statement of cash flows (GAAP basis) a calculation of net
operating income, a balance sheet and such other information (including
non-financial information) as reasonably requested by Lender, all of the
foregoing financial statements and information shall be prepared and certified
as true, complete and correct by an appropriate officer of the managing Member
of Borrower.

 

(ii)                     Borrower Quarterly Financial Statements. Within
forty-five (45) days after the end of each calendar quarter ending March 31,
June 30 and September 30, complete copies of Borrower's internally prepared
financial statements for such fiscal quarter in accordance with generally
accepted accounting practices consistently applied, including a statement of
operations (profit and loss), a statement of cash flows (GAAP basis), a
calculation of net operating income, a balance sheet and such other information
(including non-financial information) as reasonably requested by Lender, all of
the foregoing financial statements and information shall be prepared and
certified as true, complete and correct by an appropriate officer of the
Managing Member of Borrower.

9

 

     (iii)                           Guarantor's Annual Financial Statements.
Within ninety (90) days after the end of each fiscal year of the Guarantor
during the term of the Loan, complete copies of Guarantor's annual GAAP-based
unqualified audited financial statements for such fiscal year in accordance with
generally accepted accounting practices consistently applied, including a
statement of operations (profit and loss), a statement of cash flows, a balance
sheet and such other information (including non-financial information) as
reasonably requested by Lender, all of the foregoing financial statements and
information shall be prepared and audited by an independent auditor of
recognized standing, selected by the Guarantor and reasonably acceptable to the
Lender and certified as true and correct by the Guarantor's treasurer or chief
financial officer. Guarantor's Form 10-K timely filed with the SEC shall satisfy
the requirements in this Section 5.9(b)(iii).

 

(iv)                     Guarantor's Quarterly Financial Statements. Within
forty- five (45) days after the end of each fiscal quarter of the Guarantor
during the term of the Loan, complete copies of Guarantor's quarterly compiled
financial statements for such fiscal quarter in accordance with generally
accepted accounting practices consistently applied and SEC guidelines, including
a statement of operations (profit and loss), a statement of cash flows, a
balance sheet and such other information (including non-financial information)
as reasonably requested by Lender, all of the foregoing financial statements and
information shall be prepared and compiled by an independent auditor of
recognized standing, selected by the Guarantor and reasonably acceptable to the
Lender and certified as true and correct by the Guarantor's treasurer or chief
financial officer. Guarantor's Form 10-Q timely filed with the SEC shall satisfy
the requirements of this Section 5.9(b)(iv).

 

(v)                     Guarantor's Covenant Compliance Certificate. So long as
Guarantor has recourse liability for the Payment Obligations (as such term is
defined in the Guaranty) pursuant to the application of Section 2(b) of the
Guaranty and Section 5.18 of this Agreement, then contemporaneously with the
furnishing of the financial statements pursuant to Sections 5.9(b)(iii) and
5.9(b)(iv) herein, a duly completed compliance certificate from Guarantor, dated
the date of such financial statements and certified as true and correct by the
Guarantor 's treasurer or chief financial officer, containing a computation (to
the extent applicable) and a confirmation of compliance with each of the
financial covenants set forth in Section 3 of the Guaranty and stating that the
Guarantor has not become aware of any Event of Default that has occurred and is
continuing or, if there is any such Event of Default, describing it and the
steps, if any, being taken to cure it.

 

(vi)                     Borrower's Covenant Compliance Certificate. No later
than forty-five (45) days after the end of each calendar quarter, a duly

10

 

completed compliance certificate certified as true and correct by Borrower,
containing a computation and a confirmation of on-going compliance with the Debt
Service Coverage Ratio covenant as set forth in Section 5.15 herein and stating
that Borrower has not become aware of any Event of Default that has occurred and
is continuing or, if there is any such Event of Default, describing it and the
steps, if any being taken to cure it.

 

(vii)                      Quarterly Operating Statements. Within forty-five
(45) days after the end of each calendar quarter, complete copies of Borrower's
internally prepared operating statements for the Property showing all Gross
Income, all Operating Expenses and all profit and loss for the subject calendar
quarter in a form reasonable acceptable to Lender and containing such detail and
such other information (including non-financial information) as reasonably
requested by Lender, all of the foregoing operating statements and information
shall be prepared and certified as true, complete and correct by an appropriate
officer of the Managing Member of Borrower.

 

(viii)                     Rent Rolls. Only if requested by Lender and then upon
Lender's request, a certified copy of the updated rent roll for the Property in
a form reasonably acceptable to Lender, which shall be prepared and certified as
true, complete and correct by an appropriate officer of the Managing Member of
Borrower.

 

(ix)                       Budgets and Forecasts. Only if requested by Lender
and then upon Lender's request, copies of the projected operating budgets and
forecasts for the Property for the ensuing year containing such detail as Lender
shall reasonably require which, which shall be prepared and certified as true,
correct and complete by an appropriate officer of the Managing Member of
Borrower.

 

(x)                     Annual Tenant Sales and Co-Tenancy Reports. Only if
requested by Lender and then upon Lender's request, annual tenant sales reports
for those Tenants of the Property which are required to report their annual
tenant sales to Borrower in a form acceptable to Lender. Within thirty (30) days
of Lender's request, co-tenancy reports for the Property in a form acceptable to
Lender, which shall be certified as true, correct and complete by an appropriate
officer of the Managing Member of Borrower.

 

(xi)                     Leasing Activity Reports. Only if requested by Lender
and then upon Lender's request, leasing activity reports for the Property in a
form acceptable to Lender, which shall be prepared and certified as true,
correct and complete by an appropriate officer of the Managing Member of
Borrower.

 

(xii)Other Information. Within ten (10) days after request, such

11

 

further detailed information covering the Property and the financial affairs of
any Loan Party and/or any related entity thereof, as may be reasonably requested
by Lender.

 

All financial statements regarding Borrower and Guarantor which are delivered by
Borrower to Lender pursuant to this Section 5.9(b) shall be submitted by
Borrower to Lender in one of the following four (4) methods:

 

Email: financial@pncbank.com   Fax:

913-253-9813

(Please use the “fine” quality setting when faxing)

          Regular Mail   Overnight Mail  

PNC Bank, NA

Attn: Credit Administration

PO Box 25964

Shawnee Mission, KS 66225-5964

   

PNC Bank, NA

Attn: Credit Administration

10851 Mastin, Suite 300

Overland Park, KS 66210

913-253-9000

 

Any default, breach or violation of this Section 5.9(b) which continues after
fifteen (15) days' notice from Lender of such default, breach or violation shall
be an Event of Default (without any further notice, grace or cure period)."

 

(1) The addresses contained in Section 8.8 of the Loan Agreement captioned,

"Notices" are hereby amended and restated to read as follows:

 

If to Borrower:



IREIT Branson Hills, L.L.C.

c/o Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523 Attn: President

 

with a copy to:

 

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert Baum, Esq., General Counsel

 

If to Lender:

 

PNC Bank, National Association

One North Franklin Street, Suite 2150

Chicago, Illinois 60606

Attn: Joel G. Dalson, Senior Vice President

 

with a copy to:

 

Robbins, Salomon & Patt, Ltd.

180 North LaSalle Street, Suite 3300

Chicago, Illinois 60601

Attn: Andrew M. Sachs, Esq.

 

(m) The legal description of the Property is hereby amended to include the New
Additional Property and therefore, Exhibit B captioned, "Legal Description" is

12

 

hereby amended and restated as provided in Exhibit "A" attached hereto and
incorporated herein by this reference.

 

8.               Amendment of the Guaranty. Effective on the Effective Date, the
following paragraph is hereby added as a new Paragraph 29 to the Guaranty:

 

"29. Further Limitation of Liability of this Guaranty . Guarantor shall be
liable under the terms of this Guaranty from the date of this Guaranty through
and including December 14, 2014. Effective on December 15, 2014 (the "Effective
Date"), INLAND REAL ESTATE INCOME TRUST, INC., a Maryland

corporation (the "Replacement Guarantor") is executing and delivering a
Replacement Guaranty of Payment and Performance dated as of the Effective Date
in favor of Lender in order to guarantee the repayment and performance of the
Obligations commencing on the Effective Date and continuing for all times
thereafter until the Replacement Guaranty of Payment and Performance is
satisfied pursuant to the terms thereof."

 

9.               Amendment of Loan Agreement and all Loan Documents. Effective
on the Effective Date, the Loan Agreement and all other Loan Documents are
hereby amended to reflect that the Borrower is IREIT Branson Hills, L.L.C., a
Delaware limited liability company and replaces KRG Branson Hills, LLC as the
Borrower commencing on the Effective Date and continuing at all times
thereafter. Effective on the Effective Date, all of the Loan Documents are
hereby amended to reflect that the Replacement Guarantor and the Replacement
Guaranty replace the Guarantor and the Guaranty respectively commencing on the
Effective Date and continuing at all times thereafter until the Replacement
Guaranty is satisfied in accordance with the terms thereof.. Effective on the
Effective Date, all references in the Loan Documents to the Note shall hereafter
be deemed to be the Note, as amended, increased, restated and replaced by the
First Amended and Restated Note. Effective on the Effective Date, the legal
description of the Property contained in the Loan Documents is hereby amended to
include the New Additional Parcel and therefore, the legal description of the
Property contained in the Loan Documents is hereby amended and restated to read
as contained in Exhibit "A" to this Agreement.

 

10.            Assumption and Extension Fee. Contemporaneous with the execution
of this Agreement, Replacement Borrower shall pay an assumption fee and
extension of 0.20% (20 bps) of the Loan to Lender in the amount of FORTY
THOUSAND FOUR HUNDRED EIGHTY AND NO/100 DOLLARS ($40,480.00) (the "Assumption
and Extension Fee"). The Assumption and Extension Fee shall be deemed fully
earned as of the date of this Agreement. The Assumption and Extension Fee shall
not be refundable for any reason.

 

11.           Lender's Conditions Precedent. Lender's execution of this
Agreement and consent to the Sale of the Property to the Replacement Borrower
subject to the Mortgage, the Assignment of Rents and Leases and the Lender's
security interests therein, and the Replacement Borrower's assumption of the
Loan and the liabilities and obligations of the Borrower under the Loan
Documents as provided in Paragraph 5 hereof and the assumption by the
Replacement Guarantor of the Guarantor's liabilities and obligations under the
Guaranty and under the Environmental Indemnity as provided in Paragraph 6 hereof
and to amend the Loan Agreement and the Loan Documents as set forth in this
Agreement are expressly conditioned upon receipt

13

 

by Lender contemporaneous with the execution of this Agreement of all of the
following payments and documents in a form and content acceptable to Lender
except for those documents provided for in Paragraphs 11(m) and 11(n) to be
delivered when provided therein (collectively, the "Lender's Conditions
Precedent"):

 

(a)                The full execution and delivery of this Agreement by the Loan
Parties to Lender;

 

(b)               The execution and delivery of the First Amended and Restated
Note by the Replacement Borrower made payable to the order of the Lender;

 

(c)                The execution and delivery of the Replacement Guaranty by the
Replacement Guarantor to Lender;

 

(d)               The full execution and delivery of that certain Assumption and
Second Deed of Trust and Assignment of Rents and Leases Modification Agreement
executed by and between Replacement Borrower and Lender which amends the
Mortgagor and the Assignor to be the Replacement Borrower, amends the Maturity
Date and amends the Permitted Transfer language contained in the Mortgage as
requested by the Replacement Borrower and the Replacement Guarantor (the "Second
Mortgage and Assignment of Rents and Leases Modification");

 

(e)                Lender must obtain a current appraisal of the Property and
the New Additional Property at Borrower's expense which reflects that the
outstanding principal balance of the Loan to be assumed by the Replacement
Borrower must have a maximum fifty-five percent (55%) loan to value of the
Property and the New Additional Property based on the "As-Is" value per the
updated Appraisal which must be acceptable to Lender;

 

(f) Delivery to Lender of a title date down endorsement to Lender's Loan Title
Insurance Policy obtained at Replacement Borrower's expense insuring the
Replacement Borrower is in fee simple title to the Property and insuring
Lender's Mortgage, as previously amended and as amended by the Second Mortgage
and Assignment of Rents and Leases Modification as a valid first mortgage lien
on the Property and showing no exceptions thereto other than Permitted
Exceptions and insuring that all endorsements to Lender's Title Insurance Policy
are brought forward currently through the recording date of the Second Mortgage
and Assignment of Rents and Leases Modification;

 

(g)                UCC Financing Statements for the Replacement Borrower to be
filed and recorded in the applicable jurisdictions;

 

(h)                The execution and delivery to Lender of the Organizational
Documents of the Replacement Borrower as provided in Subparagraph (q) of Exhibit
C of the Loan Agreement, as certified by an officer of the Sole Member of the
Replacement Borrower;

14

 

(i)                 The execution and delivery to Lender of the Organizational
Documents for the Replacement Guarantor as provided in Subparagraph (q) of
Exhibit C of the Loan Agreement, as certified by the applicable officer of the
Replacement Guarantor;

 

(j)                 The full execution and delivery of that certain Assignment
and Subordination of the Property Management Agreement executed by the
Replacement Borrower in favor of Lender pledging the new Property Management
Agreement to be entered into with Inland National Real Estate Services, LLC, a
Delaware limited liability company as the new Property Manager effective upon
the Sale (the "Assignment and Subordination of the Inland National Real Estate
Services, LLC Property Management Agreement");

 

(k)                The full execution and delivery of that certain Consent to
Assignment and Subordination of Management Agreement and Estoppel to be executed
by Inland National Real Estate Services, LLC, a Delaware limited liability
company as the new Property Manager of the Property effective upon the Sale (the
"Inland National Real Estate Services, LLC Consent to Assignment and
Subordination of Property Management Agreement and Estoppel");

 

(1)                         A current Certificate of Insurance of the
Replacement Borrower evidencing all insurance coverages on the Property which
shall be effective upon and after the Sale which must comply with all of the
insurance requirements of the Loan Agreement and insuring Lender as a mortgagee
and additional insured;

 

(m)             Borrower shall obtain a Subordination, Attornment and Non-
Disturbance Agreement and Tenant Estoppel Certificate from Ulta Salon, Cosmetics
& Fragrance, Inc. substantially in the forms provided for in such Tenant's Lease
at the Property and reasonably acceptable to Lender and deliver the same to
Lender on or before February 16, 2015;

 

(n)                Borrower shall obtain a Tenant Estoppel Certificate from Pier
One Imports, Inc. in substantially in the form provided for in such Tenant's
Lease and the Related Documents and deliver the same to Lender on or before
February 16, 2015;

 

(o)                Borrower's and Guarantor's Counsel Opinions in the form as
provided for in the Loan Agreement for the Replacement Borrower and Replacement
Guarantor with respect to this Agreement, the Related Documents and the
assumptions provided for in such documents;

 

(p)               Delivery to Lender of a current ALTA Survey of the Property
and the New Addition Property obtained at Replacement Borrower's expense
conforming to the Survey requirements in the Loan Agreement certified to lender;

 

(q)                The execution and delivery to Lender of such other documents
as Lender shall reasonably require in connection with this Agreement (such other

15

 

documents together with the documents provided for in this Paragraph 11 above
are collectively referred to herein as, the "Related Documents");

 

(r)                The payment by the Replacement Borrower of the Assumption and
Extension Fee to Lender; and

 

(s)                The payment by the Replacement Borrower of Lender's legal
fees and expenses in connection with the documentation, negotiation and closing
of this Agreement and all related documents as provided in Paragraph 11 of this
Agreement.

 

12.           Additional Loan Expenses. The Replacement Borrower hereby
covenants and agrees to immediately pay Lender upon the execution and closing of
this Agreement, all expenses, charges, costs and fees relating to this
Agreement, including, without limitation, Lender's attorney's fees in connection
with the negotiation, documentation and closing of this Agreement and all other
expenses, charges, costs and fees referred to or necessitated by the terms of
this Agreement (collectively, the "Additional Loan Expenses"). In the event the
Additional Loan Expenses are not paid to Lender upon the execution of this
Agreement, the Additional Loan Expenses shall bear interest from the date of
execution and closing of this Agreement until paid at the Default Rate.

 

13.            Representations and Warranties. Each of the Loan Parties hereby
represents and warrants to Lender as to itself as follows:

 

(a)                Each has full power and authority to execute and deliver this
Agreement and all Related Documents, and to perform their respective obligations
hereunder and thereunder;

 

(b)               Upon the execution and delivery of this Agreement and all
Related Documents, all such documents to which a Loan Party is a party thereto,
shall be valid, binding and enforceable upon each Loan Party in accordance with
its respective terms, subject to applicable bankruptcy, insolvency and similar
laws affecting creditor's rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

 

(c)                The execution, delivery and performance of this Agreement and
all Related Documents to which the Replacement Borrower is a party have been
duly authorized by all necessary limited liability company action for and on
behalf of the Replacement Borrower. All entities and persons signing this
Agreement and all Related Documents to which the Replacement Borrower is a party
have the appropriate legal authority for the Replacement Borrower to sign said
documents for and on behalf of the Replacement Borrower as the legal, valid and
binding obligations of the Replacement Borrower, subject to applicable
bankruptcy, insolvency and similar laws affecting creditor's rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);

16

 

(d)                The execution, delivery and performance of this Agreement and
all Related Documents to which the Replacement Guarantor is a party has been
duly authorized by all necessary corporate action for and on behalf of the
Replacement Guarantor. All entities and persons signing this Agreement and all
Related Documents to which the Replacement Guaranty is a party have the
appropriate legal authority for the Replacement Guarantor to sign said documents
for and on behalf of the Replacement Guarantor as the legal, valid and binding
obligations of the Replacement Guarantor, subject to applicable bankruptcy,
insolvency and similar laws affecting creditor's rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

 

(e)                The execution, delivery and performance of this Agreement has
been duly authorized by all necessary limited partnership action for and on
behalf of Guarantor. All entities and persons signing this Agreement have the
appropriate legal authority for the Guarantor to sign this Agreement for and on
behalf of the Guarantor as the legal, valid and binding obligations of the
Guarantor, subject to applicable bankruptcy, insolvency and similar laws
affecting creditor's rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

 

(f)                 The execution, delivery and performance of this Agreement
has been duly authorized by all limited liability company action for and on
behalf of Borrower. All entities and persons signing this Agreement have the
appropriate legal authority for the Borrower to sign this Agreement for and on
behalf of the Borrower as the legal, valid and binding obligations of the
Borrower, subject to applicable bankruptcy, insolvency and similar laws
affecting creditor's rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

 

(g)                The execution, delivery and performance of this Agreement and
all Related Documents to which a Loan Party is a party does not and will not
contravene, conflict with, violate or constitute a default under any agreement
or any applicable law, rule, regulation, judgment, decree or order, or any
agreement, indenture or instrument to which any Loan Party is a party or by
which any Loan Party is bound except for such violations that individually or in
the aggregate would not have a material adverse effect on any Loan Party or the
ability of any of them to perform their respective obligations hereunder and
under all related documents;

 

(h)                There is not any condition, event or circumstance existing,
or any litigation, arbitration, governmental or administrative proceedings,
investigations, actions, examinations, claims or demands pending, or to any Loan
Party's knowledge, threatened, affecting any Loan Party, which could prevent any
of them from complying with or performing their respective obligations under the
Loan Documents, as previously amended and as amended by this Agreement and by
the

new loan documents provided for in Paragraph 11 of this Agreement, within the
time limits set forth herein for such compliance or performance;

 

17

 



(i)                 There have been no changes to the Operating Agreement or the
Articles of Formation of the Borrower, since they were last delivered and/or
certified to Lender as of August 26, 2014 in connection with the amendment of
the Borrower's name following the Merger effective as of August 14, 2014 and the
Operating Agreement and the Articles of Formation of the Borrower as so last
delivered and/or certified to Lender remain in full force and effect as of the
date of this Agreement; and

 

(j) There have been no changes to the Amended and Restated Agreement of Limited
Partnership or the Certificate of Limited Partnership of the Guarantor, since
they were last delivered and/or certified to Lender in connection with the
Merger and the Consent to Merger, Assumption and First Loan Modification
closings effective as of July 1, 2014 and the Amended and Restated Agreement of
Limited Partnership and the Certificate of Limited Partnership of the Guarantor
as so last delivered and/or certified to Lender, remain in full force and effect
as of the date of this Agreement.

 

14.            Amendment/Reaffirmation of Loan Documents. Except as previously
amended and as amended by the terms of this Agreement and by the new Loan
Documents provided for in Paragraph 11 hereof, the terms and conditions of the
Loan Agreement and the other Loan Documents shall be and remain in full force
and effect and shall continue to govern the rights and obligations of the
parties. The Loan Parties hereby restate, remake and reaffirm any and all
covenants, representations and warranties contained in the Loan Documents to
which each is a party, as if all such instruments had been executed as of the
date hereof.

 

15.          No Defenses, Counterclaims. Each of the Loan Parties hereby
represents and warrants to, and covenants with, Lender as to itself that as of
the date hereof: (a) each Loan Party has no defenses, offsets or counterclaims
of any kind or nature whatsoever against Lender with respect to the Loan or any
of the Loan Documents, or any action previously taken or not taken by Lender
with respect thereto or with respect to any security interest, encumbrance, lien
or collateral in connection therewith to secure the liabilities of each Loan
Party; and (b) that Lender has fully performed all obligations to each Loan
Party which it may have had or has on and of the date hereof.

 

16.            General Release. In consideration of Lender entering into this
Agreement and consenting to the Sale of the Property to the Replacement Borrower
and providing for the Loan Parties' Request, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Guarantor, Replacement Borrower and Replacement Guarantor for: (i)
themselves, (ii) any parent, affiliate or subsidiary thereof, (iii) any
partnership or joint venture of which any person or entity comprising such
person (or any parent, affiliate or subsidiary thereof) is a partner, and (iv)
the respective partners, members, officers, directors, shareholders, heirs,
legal representatives, legatees, successors and assigns of all of the foregoing
persons and entities, hereby release and forever discharge Lender, its past,
present and future shareholders, successors, assigns, officers, directors,
agents, attorneys and employees together

18

 

with their respective heirs, legal representatives, legatees, successors and
assigns of and from all actions, claims, demands, damages, debts, losses,
liabilities, indebtedness, causes of action either at law or in equity and of
whatever kind or nature, whether known or unknown, direct or indirect, existing
as of the date of this Agreement, by reason of any matter, cause or thing
whatsoever arising out of or relating to the transactions which are the subject
of this Agreement.

 

(a)                        It is acknowledged that Borrower, Guarantor,
Replacement Borrower and Replacement Guarantor have read the General Release
provisions of this Paragraph 16 and consulted legal counsel before executing
same; that Borrower, Guarantor, Replacement Borrower and Replacement Guarantor
have relied upon their own judgment and that of their legal counsel in executing
the General Release provisions of this Paragraph 16 and have not relied on or
been induced by any representation, statement or act by any other party
referenced to herein which is not referred to in this instrument; that Borrower,
Guarantor, Replacement Borrower and Replacement Guarantor enter into the General
Release provisions of this Paragraph 16 voluntarily, with full knowledge of its
significance; and that the General Release provisions of this Paragraph 16 are
in all respects complete and final.

 

(b)                       If any term or provision of the General Release
contained herein or the application thereof to any person, entity or
circumstance shall, to any extent, be held invalid and/or unenforceable by a
court of competent jurisdiction, the remainder of the General Release contained
herein, or the application of such term or provisions to persons, entities or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of the General
Release contained herein shall be valid and be enforced to the fullest extent
permitted by law.

 

17.                  No Custom. This Agreement shall not establish a custom or
waive, limit or condition the rights and remedies of Lender under the Loan
Documents, all of which rights and remedies are expressly reserved.

 

18.                  Reaffirmation of Loan Documents, No Novation. Except as
previously amended and as may be expressly set forth herein and in the new Loan
Documents provided for in Paragraph 11 hereof, the Loan Documents remain
unmodified, and all other terms and conditions thereof remain in full force and
effect. Notwithstanding anything to the contrary contained herein or in the new
Loan Documents provided for in Paragraph 11 hereof, the Loan Parties and Lender
expressly state, declare and acknowledge that each of this Agreement and/or the
new Loan Documents provided for in Paragraph 11 of this Agreement, is intended
only to modify each Loan Party's continuing obligations in the manner set forth
herein, and is not intended as a novation of any and all amounts presently due
and owing from any Loan Party to Lender.

 

19.                   Event of Default. Each of the Loan Parties hereby
acknowledges and agrees that a breach by any one of them of any term, provision,
covenant or condition herein set forth or herein required of any of the Loan
Parties, to be kept or performed, and which is not kept or performed pursuant to
the terms hereof, shall constitute an Event of Default under the Loan

19

 

Documents if said Event of Default is not cured within any applicable cure or
grace period provided for in the Loan Documents.

 

20.                    Captions/Counterparts. The captions used herein are for
convenience of reference only and shall not be deemed to limit or affect the
construction and interpretation of the terms of this Agreement. This Agreement
may be executed in any number of counterparts, all of which shall be taken to be
one and the same instrument, with the same effect as if all parties had signed
the same signature page.

 

(SIGNATURE PAGE IMMEDIATELY FOLLOWS)

 

 



IN WITNESS WHEREOF, Borrower, Guarantor, Replacement Borrower, Replacement
Guarantor and Lender have duly authorized and executed this Consent to Sale,
Assumptions and Second Loan Modification Agreement as of the date first above
written .

 

BORROWER:

 

KRG BRANSON HILLS, LLC,

a Delaware limited liability company

 

REPLACEMENT GUARANTOR:

 

INLAND REAL ESTATE INCOME

TRUST, INC.,

a Maryland corporation

          By: /s/ Daniel R. Sink   By: /s/ David Z. Lichterman Name: Daniel R.
Sink   Name: David Z. Lichterman Its:

Executive Vice President and

Chief Financial Officer

  Its: Vice President, Treasurer & CAO                    

GUARANTOR:

 

KITE REALTY GROUP, L.P.,

a Delaware limited Partnership

 

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION,

a national banking association

          By: /s/ Daniel R. Sink   By: /s/ Joel G. Dalson Name: Daniel R. Sink  
Name: Joel G. Dalson Its:

Executive Vice-President and

Chief Financial Officer

  Its: Senior Vice-President                    

REPLACEMENT BORROWER:

 

IREIT BRANSON HILLS, L.L.C.,

A Delaware limited liability company

                By:

Inland Real Estate Income Trust, Inc.

a Maryland corporation, its sole member

                By: /s/ David Z. Lichterman       Name: David Z. Lichterman    
  Its: Vice President, Treasurer & CAO      

 

 

 

 

 

Execution Page to Consent to Sale, Assumptions

and Second Loan Modification Agreement

 

 

 

STATE OF INDIANA )

) ss.

COUNTY OF MARION )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that DANIEL R. SINK, the Executive Vice-President
and Chief Financial Officer of KRG BRANSON HILLS, LLC, a Delaware limited
liability company, who is personally known to me to be the same person whose
name is subscribed to the foregoing instrument as such Executive Vice-President
and Chief Financial Officer, appeared before me this day in person and
acknowledged that he signed and delivered the said instrument as his own free
and voluntary act and as the free and voluntary act of KRG BRANSON HILLS, LLC
for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this 11th day of December, 2014.

 

Notary Stamp:

Stacey D. Teeters

Notary Public, State of Indiana

Madison County

Commission # 633648

My Commission Expires

April 14, 2020

/s/ Stacy D. Teeters

Notary Public

 

My Commission Expires: April 14, 2020

 

 

 

 

 

 

 

 

Notary Page to Consent to Sale, Assumptions and

Second Loan Modification Agreement

 

 

 

STATE OF INDIANA )

) ss.

COUNTY OF MARION )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that DANIEL R. SINK, the Executive Vice-President
and Chief Financial Officer of KITE REALTY GROUP TRUST, a Maryland real estate
investment trust which is the General Partner of KITE REALTY GROUP, L.P., a
Delaware limited liability company, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such Executive
Vice-President and Chief Financial Officer, appeared before me this day in
person and acknowledged that he signed and delivered the said instrument as his
own free and voluntary act and as the free and voluntary act of KITE REALTY
GROUP, L.P. and as the free and voluntary act of KITE REALTY GROUP, L.P. for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this 11th day of December, 2014.

 

Notary Stamp:

Stacey D. Teeters

Notary Public, State of Indiana

Madison County

Commission # 633648

My Commission Expires

April 14, 2020

/s/ Stacy D. Teeters

Notary Public

 

My Commission Expires: April 14, 2020

 

 

 

 

 

 

 

 

Notary Page to Consent to Sale, Assumptions and

Second Loan Modification Agreement

 

 

 

STATE OF ILLINOIS )

) ss.

COUNTY OF DUPAGE )

 

I Susan Metzler, a Notary Public, in and for the residing in said County, in the
State aforesaid, DO HEREBY CERTIFY that David Z. Lichterman, the VP, Treasurer
and CAO of INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation, which
is the Sole Member of IREIT BRANSON HILLS, L.L.C., a Delaware limited liability
company, who is personally known to me to be the same person whose name is
subscribed to the foregoing instrument as such VP, Treasurer and CAO appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said INLAND REAL ESTATE INCOME TRUST, INC., as the Sole Member
of and on behalf of IREIT BRANSON HILLS, L.L.C. and as the free and voluntary
act of IREIT BRANSON HILLS, L.L.C. for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this 11th day of December, 2014.

 

Notary Stamp:

SUSAN METZLER

Notary Public, State of Illinois

My Commission Expires

May 5, 2015

/s/ Susan Metzler

Notary Public

 

 

 

 

 

 

 

 

 

Notary Page to Consent to Sale, Assumptions and

Second Loan Modification Agreement

 

 

 

 

STATE OF ILLINOIS )

) ss.

COUNTY OF DUPAGE )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that David Z. Lichterman, the VP, Treasurer and CAO
of INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such VP, Treasurer and CAO appeared before me this day
in person and acknowledged that he/she signed and delivered the said instrument
as his/her own free and voluntary act and as the free and voluntary act of said
INLAND REAL ESTATE INCOME TRUST, INC. for the uses and purposes therein set
forth.

 

GIVEN under my hand and notarial seal this 11th day of December, 2014.

 

Notary Stamp:

SUSAN METZLER

Notary Public, State of Illinois

My Commission Expires

May 5, 2015

/s/ Susan Metzler

Notary Public

 

 

 

 

 

 

 

 

 

Notary Page to Consent to Sale, Assumptions and

Second Loan Modification Agreement

 

 

 

STATE OF ILLINOIS )

) ss.

COUNTY OF COOK )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Joel G. Dalson, a Senior Vice-President of PNC
BANK, NATIONAL ASSOCIATION, a national banking association, who is personally
known to me to be the same person whose name is subscribed to the foregoing
instrument as such Senior Vice-President appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said Bank for the
uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this 12th day of December, 2014.

 

Notary Stamp:

RACHEL D BOOKER

Notary Public, State of Illinois

My Commission Expires

August, 20, 2016

/s/ Rachel D. Booker

Notary Public

 

My Commission Expires: 8/20/16

 

 

 

 

 

 

 

 

Notary Page to Consent to Sale, Assumptions and

Second Loan Modification Agreement

 

 

 

EXHIBIT "A"

 

AMENDED AND RESTATED

LEGAL DESCRIPTION OF THE PROPERTY

 

Tract 1:

INTENTIONALLY DELETED

 

Tract 2:

Lot 6, of The Shoppes at Branson Hills, a subdivision as per the recorded plat
thereof, Plat Book/Slide I, Pages 235-240, Taney County, Missouri.

 

Lot 4A and Lot 4B, of the Administrative Replat of Lot 4, The Shoppes at Branson
Hills, a subdivision as per the recorded plat thereof, Plat Book/Slide J Pages
723-724, Taney County, Missouri.

 

Outlots 1, 2, 4 and 7 of The Shoppes at Branson Hills, a subdivision as per the
recorded plat thereof, Plat Book/Slide I, Pages 235-240, Taney County, Missouri.

 

Outlot 6A, of the Replat of Outlots 5 and 6 of the The Shoppes at Branson Hills,
a subdivision as per the recorded plat thereof, Plat Book/Slide J, Page 722,
Taney County, Missouri.

 

Together with the non-exclusive easements appurtenant as established by the
Master Declaration of Covenants, Conditions, Restrictions, and Easements as
recorded August 12, 1992 in Book 316 Page 5271, as amended by the instruments
recorded in Book 451 Page 3049, Book 456 Page 5424, Book 491 Page 8888, Document
No. 2007L29180, Document No. 2010L07296.

 

Together with the non-exclusive easements appurtenant as established by the
terms and provisions of the Easements with Covenants and Restrictions Affecting
Land ("ECR") recorded November 22, 2006 in Book 503 Page- 7281, and the First
Amendment to Easements - with Covenants and Restrictions Affecting Land recorded
May 31,2007 as Document No. 2007L29179.

 

Together with the non-exclusive easement for pedestrian and vehicular access and
for parking as more particularly described within that certain Shared Drive
Easement Agreement dated August 12,2010 and recorded August 30,2010 as Document
No. 2010L37363.

 

Together with the non-exclusive easement for vehicular and pedestrian ingress
and egress as more particularly described by that certain Shared Driveway
Easement Agreement dated February 28, 2012 and Recorded March 01, 2012 as
Document No. 2012L07688.

 

Tract 3:

 

Lot 3, Branson Hills Plaza, a subdivision as per the recorded plat thereof, Plat
Book Slide H, pages 286-287, Taney County, Missouri.

 

 

 

 

Lot 5A, Replat of Lots 4 & 5 of Branson Hills Plaza and Lot 6A of Amended Plat
of Lots 6 and 7A of Branson Hills Plaza, a subdivision as per the recorded plat
thereof, Plat Book Slide J, pages 375-376, Taney County, Missouri.

 

Lot 6B, Replat of Lots 4 & 5 of Branson Hills Plaza and Lot 6A of Amended Plat
of Lots 6 and 7A of Branson Hills Plaza, a subdivision as per the recorded plat
thereof, Plat Book Slide J, pages 375-376, Taney County, Missouri.

 

Lot 7B, in Amended of Lots 6 and 7A, Branson Hills Plaza, a subdivision as per
the recorded plat thereof, Plat Book Slide I, page 789, Taney County, Missouri.

 

Lot SA, Replat of Lots 7 and 8 Branson Hills Plaza, a subdivision as per the
recorded plat thereof, Plat Book Slide I, page 285, Taney County, Missouri.

 

Together with the non-exclusive easements appurtenant as established by the
Master Declaration of Covenants, Conditions, Restrictions, and Easements as
recorded August 12, 1992 in Book 316 Page 5271, as amended by the instruments
recorded in Book 451 Page 3049, Book 456 Page 5424, Book 491 Page 8888, Document
No. 2007L29180, Document No. 201OL07296.

 

Together with the non-exclusive easements appurtenant as established by the
terms and provisions of Operation and Easement Agreement as recorded March 4,
2005 in Book 460 Page 2326.

 

 



